Citation Nr: 0803836	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for right knee anterior ligament tear.

2.  Entitlement to a disability rating in excess of 20 
percent for right knee instability.

3.  Entitlement to a disability rating in excess of 10 
percent for left knee patellofemoral syndrome.

4.  Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1980 in the United States Army.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  The RO granted service connection for 
lumbosacral strain and assigned a 10 percent rating, 
effective December 17, 2002.  

The veteran has also appealed an April 2005 rating decision 
which continued a 10 percent disability rating for left knee, 
patellofemoral pain with chondromalacia and also continued a 
10 percent rating for right knee patellofemoral pain with 
chondromalacia patellae.  Since this April 2005 rating 
decision, the RO has, in a decision dated April 2007, 
recharacterized the veteran's right knee patellofemoral pain 
with chondromalacia patellae as a right knee anterior 
ligament tear and continued the 10 percent disability rating.  
In the same rating decision, the RO also assigned a separate 
20 percent rating for right knee instability.  Finally, the 
RO recharacterized the veteran's left knee patellofemoral 
pain with chondromalacia as left knee, patellofemoral 
syndrome, and continued the 10 percent rating.

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge.  A copy of the transcript is of record.

At this hearing, the veteran also indicated that he wished to 
submit evidence and waive initial review by the RO.  This 
evidence has been submitted and associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The right knee anterior ligament tear is principally 
manifested by complaints of pain with objective findings of 
full range of extension and slightly limited flexion, and 
evidence of degenerative changes.  

3.  The veteran has no more than moderate instability in his 
right knee.  

4.  The left knee patellofemoral syndrome is principally 
manifested by complaints of pain with objective findings 
slightly limited motion of the joint and degenerative 
changes.

5.  The veteran's lumbosacral strain is productive of 
moderate limitation of motion, with flexion ranging from 40 
to 45 degrees, but it is not productive of severe lumbosacral 
strain, favorable ankylosis of the entire thoracolumbar 
spine, forward flexion of the thoracolumbar spine to 30 
degrees or less, or any incapacitating episodes due to 
degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's right knee anterior ligament tear 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007).

2.  The criteria for a separate disability evaluation in 
excess of 20 percent for lateral instability or subluxation 
of the right knee have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2007); VAOPGCPREC 23-97 (1997). 

3.  The criteria for a disability evaluation in excess of 10 
percent for left knee patellofemoral syndrome have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2007).

4.  The criteria for the assignment of an initial rating of 
20 percent, but no higher, for lumbosacral strain are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Increased Ratings Generally

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as with the veteran's knees, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial rating stems from an initial 
grant of service connection for the disability at issue, as 
regarding the veteran's back, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally, Fenderson v. West, 12 
Vet. App. 119 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.




Right and Left Knee Disabilities

Legal Criteria

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, even if the veteran 
has full range of motion in the knee, a compensable rating 
may be granted by virtue of 38 C.F.R. § 4.59 and DC 5003.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Analysis

In October 2004, the veteran filed a claim for an increased 
rating for his knees, alleging that his condition has 
worsened.  A 10 percent rating is already in effect for the 
veteran's left knee patellofemoral syndrome and anterior 
ligament tear of the right knee.  A 20 percent rating is in 
effect for instability of the right knee.  After a review of 
the evidence in conjunction with applicable rating criteria, 
the Board finds that the veteran's knee disabilities are 
appropriately rated, and the criteria for increased ratings 
are not met.  

Under Diagnostic Code 5003, the degenerative changes in the 
veteran's knees are noted.  See July 2006 X-ray reports.  
Nonetheless, a higher rating of 20 percent under DC 5003 is 
not warranted.  The evidence does not show that the veteran 
has the involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  

An increased rating is not warranted under the provisions of 
Diagnostic Code 5260 or 5261 either.  On VA examination in 
April 2005, range of motion in each knee was from 0 to 125 
degrees.  Although the veteran underwent an arthroscopy and 
partial lateral meniscectomy on his right knee in November 
2005, and on follow up examination in November 2005, the 
veteran's range of motion was from 0 to 45 degrees, the 
veteran's range of motion findings thereafter improved 
significantly.  [As an aside, it is noted that by rating 
decision dated February 2006, the RO assigned a 100 percent 
rating from November 18, 2005 to February 1, 2006, for the 
veteran's surgery and convalescence period].  In January 
2006, on a follow-up examination after the veteran's surgery, 
the veteran's range of motion was 0 to 130 degrees with some 
popping and crepitation.  In February 2006, the veteran's 
right knee was determined to have a range of motion from 0 to 
100 degrees.  On VA examination in July 2006, the veteran's 
knees had flexion from 0 to 130 degrees and full extension.  
The veteran's limitation of motion does not meet the criteria 
for an increased rating in this regard.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  In this regard, the Board finds that the 10 percent 
ratings currently assigned to the service-connected right 
anterior cruciate tear and left knee patellofemoral syndrome 
disabilities contemplate functional loss due to pain.  As 
discussed above, the veteran has reported pain, tenderness, 
popping and crepitation in his knees, but the knees have very 
slight limitation of motion.  Thus, an increased rating is 
not warranted.  

In addition, even when considering the veteran's arthritis of 
the knee and limited motion, separate ratings are not 
warranted.  The veteran does not have flexion limited to 60 
degrees or extension limited to five degrees, which would 
allow a rating of 0 percent under Diagnostic Codes 5260 and 
5261, respectively.  Therefore, the criteria for a separate 
rating under the applicable general counsel opinions are not 
met.  

With regard to DC 5257, at the outset, the Board notes that a 
separate rating is not warranted for the left knee.  No 
recurrent subluxation or lateral instability is present.  In 
April 2005 although pain on palpation of the patella was 
noted, McMurray's and anterior and posterior drawer's tests 
were negative.  No instability was found on VA examination in 
July 2006 either.  Regarding the right knee, the criteria for 
a rating in excess of 20 percent are not met.  It is 
acknowledged that on VA examination in April 2005, on the 
right side, there was positive patellar laxity as well as 
positive patellar grind, tenderness to palpation over the 
medial and lateral joint line, a positive McMurray's test to 
the medial compartment, and a positive J sign of the knee.  
The right knee, however, was stable to varus and valgus and 
there was a negative anterior and posterior drawer's test.  
The knee was also stable with valgus and varus stress in 
January and February 2006, too.  The veteran did note that 
the knee felt weak and he felt that it may give out.  On a VA 
examination in July 2006, the veteran's right knee was found 
to be weak and unstable.  The veteran reported pain in both 
knees and episodes of locking.  There were no episodes of 
dislocation or subluxation.  After examination, the examiner 
found moderate instability and no more.  Thus, an increased 
rating in this regard is not warranted.  

Finally, the Board notes that for either knee, there is no 
evidence of dislocated semilunar cartilage with frequent 
episodes of locking or effusion; of semilunar cartilage 
removal with symptoms; of ankylosis; or of an impairment of 
the tibia and fibula, to include nonunion or malunion.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, and 5263 are not for application.

It is noted, however, that in Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Nonetheless, as demonstrated 
above, the Board finds that "staged ratings" are not 
appropriate in this case.  Although the veteran now has 
instability in his right knee, this instability is accounted 
for appropriately, as service connection has been granted 
from the first time it was documented, July 2006.  Otherwise, 
there is no evidence to show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.

Based on a complete review of the record, the Board therefore 
finds that a preponderance of the evidence is against the 
assignment of a higher schedular evaluation for the condition 
of the veteran's knee disabilities.  Since service connection 
has been in effect, the veteran's symptoms associated with 
his right knee more nearly approximate the criteria for a 10 
percent rating based on limitation of range of motion due to 
pain, and a 20 percent rating based on instability.  The 
veteran's left knee disability more nearly approximates the 
rating for a 10 percent rating based on limited motion with 
pain.  

Extraschedular Consideration

Finally, although the veteran has stated that his income has 
declined substantially as a result of his service-connected 
knee disabilities, the evidence does not support his 
contention.  Other than the veteran's statements, which, the 
Board notes, are inconsistent both internally and with regard 
to other evidence in the file, the evidence does not reflect 
that the veteran's knee disabilities cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation).  There is also no 
evidence (nor has the veteran contended) that his disability 
necessitates frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2007) is not warranted.

Lower Back Disability 

Legal Criteria

The RO received the veteran's claim in December 2002.

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002, the Rating Schedule provided 
evaluations for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).

Prior to September 23, 2002, the Rating Schedule provided 
ratings for lumbosacral strain when the disorder is shown to 
be slight with subjective symptoms only (0 percent), with 
characteristic pain on motion (10 percent), with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent), and with a 
severe disability manifested by listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space (40 percent).  A 40 percent 
evaluation was also warranted if only some of these 
manifestations are present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (effective before and after September 23, 2002).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
Functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1993).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5237 and 5243, 
effective September 26, 2003, with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes remains the same as the interim 
revised criteria.  Only the code assignment has changed.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 26, 
2003).

When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  Consequently, the Board has considered 
whether an increased evaluation may be warranted under either 
the old or new version of the schedule for rating 
disabilities of the spine.  The Board recognizes, however, 
that application of the newer regulations can be no earlier 
than the effective date of the change.

Analysis

After reviewing the pertinent evidence of record along with 
applicable law and regulations, the Board finds that since 
service connection has been in effect an increased rating to 
20 percent is warranted.  In this regard, the Board notes 
that under Diagnostic Code 5292, the "old" criteria, the 
veteran's limitation of motion of the lumbar spine is best 
described as "moderate."  The veteran's flexion has ranged 
between 40 and 45 degrees.  It is noted that the criteria for 
a 20 percent rating are met under the "new" criteria, too.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Specifically, on VA examination in January 2003 the veteran's 
flexion was approximately 45 degrees, with stopping from 
discomfort.  He extended to 20 degrees and side-bended to 25 
degrees.  In April 2005, he had flexion from 0 to 40 degrees 
and extension from 0 to 20 degrees, but was unable to flex or 
extend further due to pain.  In July 2006, flexion was from 0 
to 60 degrees with limitation due to pain.  Active flexion 
was 0 to 45 degrees.  Active extension was 0 to 45 degrees.  
Active lateral flexion and rotation were 0 to 45 degrees, 
bilaterally.  There was no additional loss of motion on 
repetitive use of the joints due too pain, fatigue, weakness, 
or lack of endurance.  Thus, based upon the veteran's range 
of motion, a rating of 20 percent is appropriate, as the 
veteran's range of motion has always been at least of 
moderate impairment, or greater than 30 degrees but not 
greater than 60 degrees.  

However, a rating in excess of 20 percent is not warranted 
under either the "old" or the "new" criteria.  Under 
Diagnostic Code 5292, the veteran's limitation of motion of 
the lumbar spine is not severe.  As demonstrated above, the 
veteran has no more than moderate impairment.  Even when 
considering the mandates of DeLuca, the veteran has always 
had at least 40 degrees of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  There is no evidence of increased 
impairment due to weakness, fatigability, incoordination, or 
pain on movement so as to warrant the assignment of a higher 
rating.  

Under Diagnostic Code 5295, there is no evidence of severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Clinical findings recorded on VA examinations 
in January 2003, April 2005, and July 2006 do not indicate 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
veteran only has characteristic pain on motion.  In fact, in 
July 2006, although the veteran walked using a cane, his gait 
was normal, mid-thigh and calf were equal in measurement, and 
there were no abnormal spine curvatures, including gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  There was no evidence of 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  

A higher rating under Diagnostic Code 5293 is not warranted 
either.  The veteran has not been diagnosed with degenerative 
disc disease.  The diagnosis is lumbosacral strain.  As 
previously noted, effective on September 26, 2003, DC 5293 
was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  
Under that diagnostic code, intervertebral disc syndrome is 
to be evaluated either under the new general rating formula 
for diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes, which became effective on September 
23, 2002.  In any event, as previously noted, the veteran has 
not been diagnosed with intervertebral disc syndrome; 
therefore, application of DC 5243 is unwarranted either.  

Under Diagnostic Code 5237, the criteria for a rating in 
excess of 20 percent are not met.  To receive a higher 
rating, the veteran must have forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The veteran's 
VA examination reports do not show forward flexion limited to 
30 degrees or less, or anklyosis.  As noted above, the 
veteran's flexion has not been limited beyond 40 degrees.  
The mandates of DeLuca have been considered.  Nonetheless, VA 
examinations of record fail to show increased impairment due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40.  
Additionally, there is no evidence of anklyosis.  VA 
examination in July 2006 found no evidence of thoracolumbar 
ankylosis or unfavorable ankylosis.  A higher rating is not 
warranted.

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran as 
well as the entire history of the veteran's disabilities in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  A separate rating is not warranted in this 
regard either.  Separate evaluations can be assigned for 
associated objective neurological abnormalities under other 
diagnostic codes.  In this case, the record is void of any 
separately compensable associated bowel, bladder, erectile 
dysfunction or any other neurological abnormalities 
associated with the veteran's service-connected low back 
disability. 

Based on a complete review of the record, the Board finds 
that since service connection has been in effect, the 
veteran's symptoms associated with his low back disability 
more nearly approximate the criteria for a 20 percent rating, 
but no higher.  

Extraschedular Consideration

Although the veteran has stated that his income has declined 
substantially as a result of his service-connected back 
disability, the evidence does not support his contention.  
There is no evidence (nor has the veteran contended) that his 
disability necessitates frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  The referral for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2007) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in December 2002.  The veteran's claims have 
been readjudicated multiple times.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The VCAA letter notified the veteran 
that VA would try to assist him in obtaining medical records, 
employment records, or records from federal agencies.  It did 
not, however, specifically explain the elements set forth in 
Pelegrini.  

Here, the duty to notify, therefore, was not satisfied prior 
to the initial unfavorable decision on the claim by the 
agency of original jurisdiction (AOJ).  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in August 2004 (regarding his back) and 
in November 2004 (regarding his knees) that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of rating decisions dated April 2005 and April 2007 
(regarding the veteran's knees), and statements of the case 
and supplemental statements of the case in June 2006 
(regarding the veteran's knees), April 2007 (regarding the 
veteran's back), after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated actual knowledge, by specifically 
citing the applicable federal regulation in a April 2003 
notice of disagreement.  Thus, the veteran has demonstrated 
actual knowledge of the requirements set forth in the federal 
regulations.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, VA treatment records, and private medical 
records.  The veteran has stated, by form submitted in 
October 2003, that he did not receive any private medical 
treatment for his claimed disabilities.  At the hearing 
before the undersigned in July 2007, the veteran indicated 
that he did not have any information that he wished to be 
considered.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has been provided with multiple examinations 
regarding his claims, including examinations in January 2003, 
April 2005, and July 2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee anterior ligament tear is denied.

Entitlement to a disability rating in excess of 20 percent 
for right knee instability is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee patellefemoral syndrome is denied.

An initial disability rating of 20 percent for lumbosacral 
strain is granted, with an effective date of December 17, 
2002.  This award is subject to the regulations applicable to 
the payment of monetary awards.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


